     Case 3:18-cr-03677-W Document 149 Filed 05/05/20 PageID.2263 Page 1 of 3




1    Devin Burstein (Ca. 255389)
     Warren & Burstein
2
     501 West Broadway, Suite 240
3    San Diego, Ca., 92101
4    (619) 234-4433
     db@wabulaw.com
5
6
7
                         UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                 Case No. 18-cr-3677-W
11
                 Plaintiff,
                                               Joint motion to modify surrender date.
12         v.
13
     DUNCAN D. HUNTER,
14
15               Defendant.
16
17
18
           The parties respectfully request the Court extend Congressman Hunter’s

19   self-surrender date to on or before January 4, 2021 at 12:00 p.m. The parties
20
21
     submit this extension is appropriate due to the ongoing COVID-19 pandemic and
22   the unknown impacts the disease will have in the coming months.
23
24         In exchange for the government’s agreement to this motion, Congressman
25
     Hunter agrees not to file a motion for sentencing modification pursuant to 18
26
27   U.S.C. § 3582(c) or to seek any form of pre-surrender credit for home
28
     confinement toward the 11-month custodial term imposed by this Court.
29
30




                                           1
     Case 3:18-cr-03677-W Document 149 Filed 05/05/20 PageID.2264 Page 2 of 3




1          An acknowledgement of the surety is attached, and a proposed order will
2
     be submitted to the Court along with this motion.
3
4                                                  Respectfully submitted
                                                   with the consent of all parties,
5
6    Dated: May 5, 2020                            /s/ Devin Burstein
7                                                  Devin Burstein
                                                   Warren & Burstein
8
9    Dated: May 5, 2020                            /s/ Emily Allen
10                                                 Emily Allen
11
                                                   Assistant United States Attorney
12                                Signature Certification
13
14         I certify that all parties signing above are aware of the content of the above
15
     document and have authorized me to sign for them.
16
17   Dated: May 5, 2020                            /s/ Devin Burstein
                                                   Devin Burstein
18
                                                   Warren & Burstein
19
20
21
22
23
24
25
26
27
28
29
30




                                              2
Case 3:18-cr-03677-W Document 149 Filed 05/05/20 PageID.2265 Page 3 of 3




                        DECLARATION OF SURETY


      I, Duncan Lee Hunter, declare the following to be true:

 1.      I am the surety for my son, Congressman Duncan D. Hunter.

 2.      I am aware of, and concur in, the request to modify his self-surrender date
         to January 4, 2021.
